DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dupuis et al. US 2014/0099099 in view of Lee et al. US 2015/0365191.
Regarding claims 1 and 4, Dupuis et al. discloses a method/apparatus for configuring an optical time domain reflectometer (OTDR) in a gigabit passive optical network (PON) (abstract; paragraphs 0016, 0020, 0036), characterized by the steps of comprising:
collecting network data of the network to be scanned by a switch controller (i.e., equivalent to diagnostic engine) to characterize said network (paragraphs 0013, 0037);
collecting data from various optical network terminals (ONTs) of the gigabit passive optical network (GPON) by an OTDR and the switch controller to form a training database, the training data being used to train the method (see Fig. 7; paragraphs 0037, 0039); and
optimizing the parameters of the optical time domain reflectometer (OTDR) based on the network data and the training database by a processor provided on the switch controller using machine learning (see Fig. 7; paragraphs 0009, 0037, 0039).
	Although Dupuis discloses the optical time domain reflectometer (OTDR), he does not specifically show the OTDR in the GPON system.
	Lee et al. discloses in Fig. 1, a well-known GPON system include the OTDR.
	Before the effective filling date of the claimed invention, it would have been obvious to an artisan that the OTDR can be implemented to the Dupuis system as disclosed in the Fig. 1 of Lee.
	One of ordinary skill in the art would have been motivated to include the OTDR in the GPON system in order to monitoring and detect the fault in the GPON system.
Regarding claim 2, Dupuis discloses wherein the parameters of optical time domain reflectometer (OTDR) are selected from the group consisting of pulse width, acquisition time and distance range or a combination thereof (paragraph 0007, 0015).
	Regarding claim 3, Dupuis discloses wherein the network data is selected from the group consisting of maximum distance of the fiber from optical line terminal (OLT) in the GPON, link loss and optical return loss or a combination thereof (paragraph 0016).
	Regarding claim 5, Dupuis discloses wherein the optical switch is configured to receive signal from optical time domain reflectometer (OTDR) while scanning said network to be scanned (see Fig. 7; paragraphs 0037, 0039).
	Regarding claim 6, Dupuis discloses wherein the switch controller further comprises a plurality of wavelength division multiplexing (WDM) coupler to couple the output of the optical switch to the gigabit passive optical networks (GPON) (see Fig. 7; paragraph 0046).
	Regarding claim 7, Dupuis discloses wherein the system further comprises a plurality of passive power splitters to split coupled output received from WDM coupler towards various ONTs (see Fig. 6, ODNnA1; paragraphs 0052, 0059). 

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
a.	Vall-Llosera et al. U.S. Publication no. 2015/0139637.  Monitoring of a passive optical network
b.	Abbott U.S. Publication no. 2007/0041006.  System and method for monitoring an optical communication system
c.	Lee et al. U.S. Publication no. 2005/0271384.  Optical transmission line monitoring system using a gain clamped optical amplifier

4.	Any inquiry concerning this communication or earlier communications from
the examiner should be directed to Dzung D Tran whose telephone number is (571) 272-3025. The examiner can normally be reached on 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, David Payne, can be reached on (571) 272-3024. The fax phone number
for the organization where this application or proceeding is assigned is 703-872-9306.
Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only.
For more information about the PAIR system, see hitp://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Information regarding the status of an application may be obtained
from the Patent Center (EBC) at 866-217-9197 (toll-free).

DT
11/16/2022

/Dzung D Tran/
Primary Examiner, Art Unit 2637